Citation Nr: 0905151	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-01 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





INTRODUCTION

The Veteran had active duty from February 1946 to March 1947, 
and from September 1951 to January 1971.  He died in June 
2004.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the RO.  

In March 2007, the appellant testified before a Hearing 
Officer at the RO.  A transcript of the hearing is of record.  



FINDINGS OF FACT

1.  The Veteran died in June 2004 at age 76 as the result of 
pancreatic cancer with metastasis to the liver.  

2.  The Veteran is shown to have received extensive treatment 
for likely Hepatitis A and B infections during his extended 
period of active service that as likely as not was productive 
of progressive and debilitating chronic liver disease .  

3.  The residual liver damage associated with the service-
incurred Hepatitis A and B is shown as likely as not to have 
played more than an insignificant role in hastening or 
accelerating the Veteran's demise in connection with the 
pancreatic cancer with liver involvement.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the 
residual liver disability due to Hepatitis A and B 
contributed materially or substantially in producing the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.312(a) (2008).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  

Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify 
the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., evidence of veteran 
status; evidence of a nexus between service and death; and 
the effective date of any death benefits.  The appellant must 
also be notified to submit all evidence in her possession, 
what specific evidence she is to provide, and what evidence 
VA will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2005 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  The November 2006 correspondence provided notice 
addressing the type of evidence necessary to establish an 
effective date for the benefit sought on appeal.  

The appellant has been afforded a meaningful opportunity to 
participate in the adjudication of her claim, to include the 
opportunity to present pertinent evidence.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service treatment 
records are available, as well as private medical records, 
and there is no pertinent available evidence which is not 
currently part of the claims file.  

Hence, in reaching the favorable result in this case, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of her claim.  


Analysis

The appellant is seeking compensation benefits on the basis 
of the cause of the Veteran's death.  38 U.S.C.A. § 1310.  

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, an injury or disease occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  

In the present case, the Veteran died in June 2004 at age 76.  
The cause of death listed on the death certificate is 
pancreatic cancer.  The approximate interval between the 
onset and death was listed as nine months.  The death 
certificate shows that an autopsy was not performed.  

At the time of the Veteran's death, service connection had 
been established for the residuals of an appendectomy and for 
duodenal ulcer, both noncompensably evaluated.  

The Board initially notes that the service treatment record 
is devoid of reference to complaints or diagnosis of 
pancreatic cancer.  

A March 1962 Report of Medical Examination from service 
includes a reference to the veteran having had hepatitis with 
jaundice in 1952, with no complications or residuals.  An 
April 1952 Clinical Record Cover Sheet shows a diagnosis of 
acute appendicitis.  A previous admission for hepatitis 
infection with jaundice in January 1952 was also mentioned.  

An October 1970 Clinical Record Cover Sheet from service 
shows a diagnosis of infectious hepatitis.  The veteran was 
hospitalized and placed on a limited profile.  A January 1971 
Physical Profile Serial Report includes a reference to 
resolving infectious hepatitis.  

A review of postservice medical evidence includes an October 
2003 new patient clinic report from Johns Hopkins hospital 
that noted that the Veteran had recently been diagnosed with 
stage IV pancreatic cancer.  A past history of hepatitis A 
and B was reported, diagnosed during his military service.  

An October 2003 medical oncology consultation report from 
Waynesboro Hospital also reports the Veteran's recent 
diagnosis of stage IV pancreatic cancer.  Testing was noted 
to show the presence of extensive hepatic metastasis.  The 
Veteran reported a history of hepatitis A and B while in the 
military, without further exacerbation.  The supplied 
diagnosis was that of pancreatic carcinoma with hepatic 
metastasis, stage IV.  

An April 2006 letter from a private primary care physician 
notes that the Veteran was diagnosed with metastatic 
pancreatic cancer in September 2003 and died as a result in 
June 2004.  The physician added that he was unaware of any 
history of hepatitis or any direct correlation between 
hepatitis and pancreatic cancer.  He added that an opinion 
regarding any such correlation would be better addressed by 
an oncologist.  

A note supplied to VA in April 2006 by a private physician, 
who completed the October 2003 report from Waynesboro 
Hospital, shows that the Veteran had been treated for hepatic 
metastases of pancreatic cancer.  He indicated that the 
Veteran received palliative chemotherapy.  The physician 
opined that the hepatitis, if a factor, played a minor role.  

The appellant testified at a local RO hearing in March 2007.  
She asserted that the Veteran's hepatitis contributed to, if 
not hastened, the Veteran's death.  See page one of hearing 
transcript (transcript).  While acknowledging that the 
Veteran was not service connected for pancreatic cancer, the 
appellant's representative argued that the hepatitis hastened 
his death.  See page two of transcript.  

In October 2008, the case was referred for an opinion from a 
VA oncologist as to whether the Veteran had residual liver 
damage from the hepatitis treated in service that contributed 
materially in producing or accelerating his demise from 
pancreatic cancer with metastasis to the liver.  

An opinion supplied by a VA oncologist is of record and is 
dated in December 2008.  The VA reviewer commented on the 
Veteran's service treatment record showed treatment for three 
months for infectious hepatitis in January 1952 and 
hospitalization in 1970.  He mentioned that no exacerbations 
were found at the time of the last examination.  

The VA oncologist referenced a recently published 2008 
article, "Association between Hepatitis B Virus and 
Pancreatic Cancer" in the Journal of Clinical Oncology (Vol. 
26, No. 28 (October 1), 2008, pp. 4557-4562).  The article 
was noted to describe an association between past exposure to 
Hepatitis B virus and the risk of pancreatic cancer.  

The VA oncologist mentioned that, while this was the first 
study to report such an association, the "study did not 
prove the cause and effect, and concluded that more research 
is needed."  The physician added that the Veteran's history 
of smoking and family history of cancer were risk factors for 
the development of pancreatic cancer.  

The crux of the appellant's argument is that liver damage 
caused by Hepatitis in service contributed in hastening, if 
not causing, the Veteran's demise.  

The recently obtained medical statement by a VA oncologist 
assessed that it was not "at least likely as not" that any 
Hepatitis A and B treated during service, "contributed 
materially in causing or accelerating [the Veteran's] demise 
from pancreatic cancer with metastases."  

In supplying this opinion, the VA reviewer identified the 
Veteran's smoking and family history as risk factors in the 
development of his pancreatic cancer; however, he did report 
about a new medical study that suggested an association 
between Hepatitis B and pancreatic cancer.  

In reviewing this case, the VA examiner clearly was unable to 
find a causal relationship between Hepatitis and the 
development of pancreatic cancer.  

Unfortunately, the VA medical reviewer could not fully 
describe the nature of any such relationship in a meaningful 
manner.  In assessing the opinion's probative weight, the 
Board also finds that the identified medical research does 
suggest that Hepatitis B exposure might ultimately be 
identified to be a risk factor for the development of 
pancreatic cancer.  

More importantly, in this case, the VA medical statement does 
not identify the likely extent of liver damage caused by the 
Hepatitis treated in service or otherwise meaningfully 
address the likelihood that the Veteran had residual liver 
disability that hastened or accelerated his demise.  

In considering of the recent medical study in light of the 
entire evidentiary record and applicable regulations, the 
Board finds the evidence to be in a state of relative balance 
in showing that the Veteran as likely as not developed 
chronic liver disease due to the Hepatitis B exposure treated 
in service  

The service treatment record in this regard reflects 
extensive medical care for Hepatitis and restriction of 
duties for several months prior to retirement from service.  
In the absence of other evidence, the nature and extent of 
the demonstrated symptoms tend to suggest that the liver 
disease was of a progressive and debilitating course and 
likely to be productive chronic liver impairment.  

The evidence on careful review by the Board also provides 
reasonable support for concluding that chronic liver disease 
in such a situation would have played more than an indefinite 
role in contributing to the Veteran's demise.  

Thus, by extending the benefit of the doubt to the appellant, 
it must be determined to have had some material influence in 
accelerating the process of the veteran's death.  

For these reasons, the Board finds the evidence to be in 
relative equipoise in this case.  Thus, all reasonable doubt 
must be resolved in favor of the appellant.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  



ORDER

Service connection for the cause of the Veteran's death is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


